Citation Nr: 1635706	
Decision Date: 09/13/16    Archive Date: 09/20/16

DOCKET NO.  13-01 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the right tonsil, claimed as due Agent Orange (herbicide) exposure.  


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1966 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the RO in Seattle, Washington, which denied service connection for squamous cell carcinoma of the right tonsil.  

The Veteran testified from Seattle, Washington, at a January 2016 video hearing before the undersigned Veterans Law Judge in Washington, D.C.  The hearing transcript has been associated with the record.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam while on active duty and is presumed to have been exposed to Agent Orange.

2.  The Veteran is currently diagnosed with squamous cell carcinoma of the right tonsil.  

3.  Squamous cell carcinoma of the right tonsil is not causally or etiologically related to service, including as due to herbicide exposure. 


CONCLUSION OF LAW

Squamous cell carcinoma of the right tonsil was not incurred in active service and may not be presumed to have been incurred therein, including as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and
(5) effective date of the disability.  

In May 2011, a VCAA notice informed the Veteran of the evidence generally needed to support a claim for service connection, what actions the Veteran needed to undertake, and how VA would assist in developing the claim.  The May 2011 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  

Regarding the duty to assist in this case, the Veteran was afforded a Board video hearing before the undersigned Veterans Law Judge in January 2016.  The hearing transcript is of record.  The Board requested a Veterans Health Administration (VHA) oncology opinion in May 2016.  To that end, when VA undertakes to obtain an opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2016 VHA medical opinion, taken together with the other lay and medical evidence of record, is thorough and adequate and provide a sound basis upon which to base decisions with regard to the issue on appeal.  The May 2016 VHA examiner reviewed the lay and medical evidence associated with the claims file and provided opinions with supporting rationale.  

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Right Tonsil Cancer

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.306.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he or she served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (or was otherwise exposed to an herbicide agent during active service); (2) that he or she currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.  The list of diseases associated with exposure to certain herbicide agents does not include squamous cell carcinoma of the tonsil.  See 38 C.F.R. § 3.309(e).
The presumption of herbicide exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

As squamous cell carcinoma of the tonsil is not included in the list of diseases associated with exposure under 38 C.F.R. § 3.309(e), the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has advanced that service connection for tonsil cancer is due to service as a result of exposure to herbicides while serving in the Republic of Vietnam from 1967 to 1969.  Specifically, at the January 2016 Board hearing, the Veteran testified that a private examiner conveyed to him that the squamous cell carcinoma of the right tonsil was likely caused by exposure to chemicals while stationed in Vietnam.  At the January 2016 Board hearing, the Veteran also testified that he had spent the majority of his time in Vietnam outdoors.  See January 2016 Board hearing transcript.  

Initially, the Board finds that the Veteran is currently diagnosed with squamous cell carcinoma of the right tonsil, as various private treatment records reflect such a diagnosis.  

Next, the Board finds that the Veteran had qualifying "service in Vietnam" so exposure to herbicide agents during service may be presumed.  Service personnel records reflect that the Veteran served in Republic of Vietnam from 1967 to 1969.  As such, exposure to herbicide agents during service is presumed.  38 C.F.R. 
§ 3.307. 

After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence demonstrates that tonsil cancer, which first manifested many years after service, was not caused by any in-service event, including presumed herbicide exposure during service.  As noted, squamous cell carcinoma of the tonsil is, by regulation, not a disease for which service connection may be presumed as being the result of herbicide exposure.  See 38 C.F.R. § 3.309(e).  Therefore, the Board will address whether the right tonsil cancer is directly related to service, to include exposure to herbicides.  

A November 2013 private treatment record from Dr. J.H. reflects the private physician wrote that Veteran was "diagnosed with squamous cell carcinoma of the right tonsil in July 2010.  These cancers are associated with smoking and you were former smoker."  The November 2013 private treatment record also reflects Dr. J.H. wrote that "Agent Orange exposure in Vietnam certainly could be related to the development of this cancer."  
Subsequently, in a November 2014 letter, Dr. J.H. again diagnosed oropharynx cancer, noted the Veteran was a former smoker, and referenced two articles with regard to the connection between cancer of the right tonsil and herbicide exposure, specifically: a May 2010 article published in the Annals of Epidemiology entitled "Mortality patterns of army chemical corps veterans who were occupationally exposed to herbicides in Vietnam," and a May 1996 article entitled "Cancer mortality in German male workers exposed to phenoxy herbicides and dioxins."  Dr. J.H. asked VA to consider the articles "in regards to oropharynx cancer and exposure to Agent Orange in Vietnam as a causative factor in his cancer's development."  Dr. J.H. did not opine that the oropharynx cancer was related to active service, including the in-service herbicide exposure.  For this reason, the Board referred the claim for a VHA medical opinion.  

After reviewing the record, when read in full context of language that references less than 50 percent probability and that includes supporting rationale, the May 2016 VHA medical opinion is that it was less likely than not that the Veteran's tonsil cancer was incurred in or caused by service, to include the in-service exposure to herbicides.  The VHA examiner reviewed the claims file and fully articulated the opinions and rationale.  In support of the opinion, the VHA examiner reasoned that service treatment records reflecting a sore throat and head cold were consistent with an acute infection, that the tonsil cancer was not subsequently diagnosed until approximately 41 years after service separation, and that review of the medical literature used by Dr. J.H. to support causality between Agent Orange and tonsil cancer was incomplete as it omitted specific studies cited by the VHA examiner.  The VHA examiner further opined that current medical literature does not support causality between Agent Orange and oral cavity and pharyngeal cancer.  The May 2016 VHA opinion is competent and probative medical evidence because it is factually accurate, and is supported by an adequate rationale that includes a more thorough review of medical literature, assesses the significance of in-service symptoms, and case-specific facts that include of cancer onset decades after service.  


The November 2013 private treatment record reflects Dr. J.H. assessed the tonsil cancer was associated with the Veteran's long history of (non-service-related) smoking.  Additionally, the November 2014 letter by Dr. J.H. is did not provide a nexus opinion as to whether the Veteran's tonsil cancer was incurred in or caused by service, to include exposure to herbicides.  Two general articles citing generic relationships between disorders is of much less probative value than the case-specific May 2016 VHA medical opinions with supporting rationale weighing against the claimed nexus, and the case-specific nexus opinion by Dr. J.H. relating the Veteran's tonsil cancer to the non-service-related long history of smoking.  The November 2014 letter by Dr. J.H. also noted the Veteran's history of smoking but did not assess the role of smoking versus herbicide exposure as potential causative factors in development of tonsil cancer.  As such, the November 2014 letter is outweighed by the May 2016 VHA medical opinion that was case specific, and provided an opinion with rationale based on the facts of this case.

While the Veteran is competent to relate symptoms of tonsil cancer experienced at any time, under the facts of this case that include onset of cancer and related symptoms four decades after service, he is not competent to opine on whether there is a link between the current squamous cell carcinoma and active service, including to the in-service exposure to herbicides, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the oral cavity, knowledge of the various risk factors and causes of cancer, specific clinical testing for cancer that indicate onset, and knowledge of the incubation period or ranges of such disorders that the Veteran is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  


For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the claim of service connection for 
squamous cell carcinoma of the right tonsil, including as due to herbicide exposure; consequently, the claim must be denied.  The preponderance of the evidence is against all the theories of the claim; therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for squamous cell carcinoma of the right tonsil, including as due to herbicide exposure, is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


